In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Nassau County, dated February 1, 1979, which granted plaintiffs’ motion for leave to serve an amended bill of particulars. Order modified by adding thereto a provision that plaintiff Lillian Costa shall submit to a further physical examination and to an oral examination limited to the issues of damages and injuries, if defendant be so advised. As so modified, order affirmed, with $50 costs and disbursements to plaintiffs. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by defendant, or at such other time and place as the parties may agree. While Special Term properly granted plaintiffs’ motion, defendant should have been given permission to conduct further physical and oral examinations with respect to damages and injuries. Rabin, J. P., Hargett, Hartuscello and Weinstein, JJ., concur.